Opinión disidente emitida por el
Juez Presidente, Señor Trías Monge,
a la que se unen los Jueces Asociados, Señores Díaz Cruz e Irizarry Yunqué.
San Juan, Puerto Rico, a 31 de mayo de 1977
Los hechos se expresan en la sentencia del Tribunal. Existe una cuestión en este caso, no discutida por las partes, que merece consideración ulterior. ¿Fue válida en las circuns-tancias descritas la imposición de tres condenas separadas? El análisis de esta cuestión exige adentrarse en la llamada teoría del concurso.
*105Antes de proceder importa resolver si este Tribunal puede considerar el asunto motu proprio. El Art. 44 del Código Penal de 1937, 33 L.P.R.A. sec. 90, vigente a la fecha de los hechos, dispone, en parte, que “Un acto u omisión penable de distintos modos por distintas disposiciones de este Código, podrá castigarse con arreglo a cualquiera de dichas disposiciones, pero en ningún caso bajo más de una. . . .” (1) Dicho Art. 44 es básicamente una traducción del Art. 654 del Código Penal de California. (2) En dicho estado se ha decidido repetidamente que los tribunales pueden y deben examinar si se ha cumplido el vital mandato que las referidas disposi-ciones contienen, se haya o no planteado esta cuestión en etapa alguna del proceso. People v. Isenor, 94 Cal. Rptr. 746, 754 (App. 1971); People v. Solo, 86 Cal. Rptr. 829, 834 (App. 1970); People v. Richardson, 85 Cal. Rptr. 607, 613 (1970); People v. Jackson, 331 P.2d 218, 223 (App. 1958). Hallamos persuasiva la jurisprudencia de California sobre este extremo y consideramos que los tribunales tienen la obligación, aun-que haya mediado inacción de las partes, de velar por el de-bido cumplimiento del referido principio de nuestro ordena-miento penal.
La teoría del concurso es de antigua estirpe. Se le ha analizado extensamente en diversos sistemas de derecho. La literatura romanogermánica sobre el tema es abundantísima. Jiménez de Asúa, L., Tratado de Derecho Penal, Tomo II, 2a ed., Buenos Aires, 1950, págs. 534-535. El propio Código Penal de 1879 para las Islas de Cuba y Puerto Rico trataba en modo más amplio la teoría del concurso que nuestros códi-gos penales posteriores, estableciendo normas para situacio-*106nes no consideradas actualmente. (3) Su Art. 88 guardaba estrecha relación teórica con la legislación californiana que luego se adoptó aquí. Dicho artículo disponía que cuando “un solo hecho constituya dos o más delitos, o cuando el uno de ellos sea medio necesario para cometer el otro . . . sólo se impondrá la pena correspondiente al delito más grave, apli-cándola en su grado máximo.” (4) El artículo anteriormente citado del Código Penal de California muestra de hecho la huella del pensamiento civilista. Los conceptos de éste son de decidido valor para el análisis del enfoque californiano, (5) si bien su terminología y muchos conceptos difieren conside-rablemente.
El Art. 654 del Código Penal de California ha sufrido cambios de interpretación extensos. Originalmente se enten-día que la prohibición de imponer penas múltiples se limitaba a cuando un delito está comprendido dentro de otro, o cuando para cometer éste hay necesariamente que cometer aquél. McKissack, Recent Developments in the Criminal Law: The *107Included Offense Doctrine in California, 10 U.C.L.A. L. Rev. 870, 883-887 (1963); Note, Double Jeopardy v. Double Punishment — Confusion in California, 2 San Diego L. Rev. 86, 94 (1965). Hace años que esta primitiva doctrina cesó de ser ley en California. People v. Kehoe, 204 P.2d 321, 322, cert. denegado, 338 U.S. 834 (1949); People v. Knowles, 217 P.2d 1, 8, cert. denegado, 340 U.S. 879 (1950). Según se ex-pone en estas decisiones y se desprende de la propia letra del estatuto, lo determinante es la unicidad del acto. A tal con-clusión se ha llegado también en Nueva York y Minnesota bajo leyes análogas. People v. Repola, 117 N.Y.S.2d 283, 288 (1953), confirmado, 113 N.E.2d 42; People v. Savarese, 114 N.Y.S.2d 816-835, 836 (County Ct. 1952); State v. Prudhomme, 228 N.W.2d 243 (Minn. 1975); State v. Krampotich, 163 N.W.2d 772 (Minn. 1968).
Como resultado de este análisis se descartó en California la llamada doctrina de Blockburger (6) o criterio de la misma prueba. Véase la opinión concurrente en Pueblo v. Braun, 105 D.P.R. 890 (1977). Bajo esta doctrina, si la misma prueba basta para condenar por dos o más delitos, existe en realidad un solo delito, mas si un delito exige algún elemento de prueba distinto a la requerida para la comisión de otro, se trata de delitos múltiples, condenables separadamente. Se advertirá que esta doctrina es relevante únicamente si el centro de la escena lo ocupa el esfuerzo por determinar la singularidad o pluralidad de delitos. Tan pronto se resolvió en California que el factor preeminente es la unicidad del acto, se abandonó a Blockburger. (7)
Estos desarrollos culminaron en el caso clave de Neal v. State, 357 P.2d 839 (Cal. 1960). Neal establece que el tér-*108mino “acto”, según se emplea en el Art. 654 del Código Penal de California, comprende no sólo un acto físico único sino también, en determinadas circunstancias, un curso de acción. Expresó a continuación el Juez Traynor la norma de Neal:
“El hecho de si un curso de conducta es divisible y en con-secuencia produce más de un acto a la luz del artículo 654 de-pende de la intención y el objetivo del autor. Si todos los delitos sirven un solo propósito, puede castigarse al acusado por cual-quiera de ellos, pero no por más de uno.” 357 P.2d 839, 843-844. (Traducción nuestra.)
La doctrina de Neal no opera, según se aclara en el propio caso y en decisiones posteriores, cuando el acto genera más de una lesión. (8) People v. Braun, 106 Cal. Rptr. 56, 71-72 (App. 1973).
A pesar de críticas que se le han formulado, Schneider, Penal Code Section 65J¡,: The Prosecutor’s Dilemma, 17 Hastings L.J. 53 (1965); McKissack, Recent Developments in the Criminal Law: The Included Offense in California, 10 U.C.L.A. L. Rev. 870, 886-887 (1963), la norma de Neal goza hoy de buena salud. In re Adams, 536 P.2d 473, 476 (Cal. 1975); People v. Bauer, 461 P.2d 637, 642 (Cal. 1969), cert. denegado, 400 U.S. 927; People v. Bailey, 113 Cal. Rptr. 514, 518 (App. 1974).
En una etapa del pensamiento anterior a Neal, sin embargo, y con más razón después de Neal, la regla en California ha sido por largo tiempo que en los casos usuales de viola-ción a las leyes sobre sustancias controladas, el delito de po-sesión está incluido en el de transportación y ambos en el de venta. Así se resolvió en People v. Clemett, 280 P. 681 (1929), en que la prueba de posesión y transportación des-filada fue únicamente la incidental a la venta, y en muchos *109casos posteriores. Véanse: People v. Roberts, 254 P.2d 501, 505 (1953) (opinión unánime emitida por el autor de la opinión disidente en Neal); People v. Francis, 450 P.2d 591, 595-596 (1969); People v. Solo, 86 Cal. Rptr. 829, 834 (App. 1970); People v. Richardson, 85 Cal. Rptr. 607, 613 (App. 1970).
En González v. Tribunal Superior, 100 D.P.R. 136, 143-144 (1971), adoptamos la norma de Neal. Allí dijimos:
“Está aceptado por la jurisprudencia del estado de origen, que el concepto ‘acto u omisión’ a que se refiere el artículo no debe circunscribirse al sentido literal de la expresión, esto es, no necesariamente es el acto que denota una actuación específica sino que puede ser un curso de conducta con un objetivo y propósito determinado. Tampoco está limitada su aplicabilidad a delitos que están incluidos o son parte o ingrediente de otros.”
Más adelante en dicha opinión nos referimos a las palabras ya citadas del Juez Traynor en Neal.
Bastaría lo expresado para la anulación en este caso de las sentencias impuestas por los delitos de poseer y de trans-portar y ocultar marihuana. Ello procede aun bajo la teoría de Clemett. La prueba presentada aquí para sostener las condenas por dichos dos delitos fue la necesariamente incidental para demostrar la venta. Bajo González, que repre-senta un enfoque más avanzado, se llega también a la misma conclusión. El autor perseguía claramente un solo objetivo: la venta al confidente. Se violó en consecuencia el Art. 44 del Código Penal de 1937, por lo que conforme a la doctrina pre-valeciente, deben anularse las penas impuestas, mas no las convicciones, por los dos delitos menores y validar la condena por la distribución de marihuana. In re Adams, supra; People v. Díaz, 427 P.2d 505, 508 (1967); In re McGrew, 427 P.2d 161, 163 (1967); In re Ponce, 420 P.2d 224, 225-226 (1966), cert. denegado, 386 U.S. 1012; (9) People v. *110McFarland, 376 P.2d 449 (1962); People v. Jones, 27 Cal. Rptr. 429 (1963). Comment, Double Jeopardy v. Double Punishment — Confusion in California, 2 San Diego L. Rev. 86, 97 (1965).
La interpretación efectuada hasta ahora del Art. 44 hace innecesaria la consideración en términos constitucionales del resultado de imponer múltiples penas por el mismo acto. En González señalamos ya, no obstante, la tendencia existente en varios estados desprovistos de legislación comparable a la nuestra de resolver que es anticonstitucional la imposición de múltiples sentencias por un solo acto u omisión. Whitton v. State, 479 P.2d 302 (Alaska 1970); State v. Ahuna, 474 P.2d 704 (Hawaii 1970); Heldenbrand v. Mills, 476 P.2d 375 (Okla. 1970).
Si bien lo anterior sería aparentemente suficiente para la decisión del caso, debemos discutir brevemente algunos as-pectos de la teoría del concurso en los derechos romanogermá-nicos, ya que dicho ejercicio nos lleva a una elaboración ulterior de la doctrina de González. Corresponde emprender esta labor, en vista de que dichos derechos constituyen la base en este campo de la legislación californiana y de la nuestra.
Se distingue en los derechos romanogermánicos entre el concurso ideal y el real (muchos autores diferencian además entre concurso o conflicto de delitos, penas y leyes). Existe usualmente el conflicto ideal cuando con un solo pensamiento criminoso y un solo acto se ocasionan diversas violaciones jurídicas. El concurso real, el verdadero concursus délic-tuorum, se da generalmente cuando el mismo autor realiza varias acciones encaminadas a fines distintos y que ocasionan infracciones totalmente independientes las unas de las otras. Puig Peña, Derecho Penal, 5a ed., Tomo II, vol. 2o, Barcelona, 1959, págs. 307 y 310; Silving, Helen, Criminal Justice, 1971, vol. 1, pág. 516 et seq. El caso de autos representa un ejemplo de concurso ideal.
La determinación de la unidad o pluralidad de los actos *111es vital para precisar la naturaleza del concurso y activar mandatos como el que encierra el Art. 44. Los criterios utili-zados en Neal para realizar dicha determinación son princi-palmente, como hemos visto, de orden fáctico. En los derechos romanogermánicos se va más allá. Se atiende en éstos no sólo al propósito y plan del autor, y a veces al resultado, sino también al fenómeno jurídico. Maurach, Tratado de Derecho Penal, trad, del alemán, Barcelona, 1962, págs. 415-420. En el caso de autos lo que existió fue una pluralidad de acciones convergentes a un mismo acontecimiento antijurídico. Puig Peña, op. cit, 300 et seq. El hecho de que dicho aconteci-miento representó la infracción de varias disposiciones pe-nales es irrelevante, ya que éstas están íntimamente rela-cionadas entre sí.
Respecto a la unicidad del acto se postula, como en Neal, que diversos procesos dotados de un mismo sentido o enca-minados a un mismo propósito pueden soldarse en unidades indivisibles de acción. Ello no ocurre tan solo, como en Neal, cuando se trata de un curso de conducta dictado por un solo plan. En los derechos romanogermánicos caben dentro del concepto de un solo acto, entre otros, los delitos permanentes, los continuados y los progresivos. En el caso presente nos hallamos en esencia ante infracciones de naturaleza pro-gresiva. Se produce este género de infracción cuando se con-suman en etapas sucesivas diversos delitos, con tan estrecho ligamen causal entre cada estadio que el de rango mayor ab-sorbe las sanciones correspondientes a los otros. Jiménez de Asúa, L., Tratado de Derecho Penal, 2a. ed., Tomo II, Buenos Aires, 1950, pág. 562 et seq.; Maggiore, Derecho Penal, Vol. II, Bogotá, 1954, pág. 160 et seq. Esta es la solución a que, por otros caminos, hemos llegado antes, con la diferencia de que el análisis civilista fortalece la norma de González.
Los derechos romanogermánicos han elaborado multitud de otras reglas para resolver otros difíciles problemas que plantea la teoría del concurso. Existen las reglas relativas *112a la exclusividad, la alternatividad, la especialidad, la con-sunción, la homogeneidad, la heterogeneidad, la interferencia y la relación de tipos. Jiménez de Asúa, supra, pág. 542 et seq.; Maurach, supra, pág. 315 et seq.; Maggiore, supra, pág. 153 et seq.; Puig Peña, supra, pág. 306 et seq.; Cuello Calón, Derecho Penal, México, 1961, pág. 565 et seq. No es nece-sario en esta ocasión referirnos a ellas, pero su contribución no puede descartarse de suscitarse en otras situaciones la necesidad de examinar otros aspectos de la teoría del con-curso.
Por las razones que anteceden modificaría la sentencia del Tribunal Superior para anular las condenas impuestas por los delitos de poseer y de transportar y ocultar marihuana, sosteniendo tan solo la pena impuesta por el delito de distribución.

(1)Con leves cambios de estilo, esta disposición se incorporó al Art. 63 del Código Penal de 1974, 33 L.P.R.A. see. 3321.


(2)La versión en inglés de este artículo, West’s Anno. Cal. Codes, Penal, sec. 654, promulgado originalmente en 1872, expresa:
“An act or omission which is made punishable in different ways by different provisions of this Code may be punished under either of such provisions, but in no case can it be punished under more than one . . . .”


(3) Véanse los Arts. 86 y ss.


(4)Orozco y Arascot, A: Código Penal de 1879 para las Islas de Cuba y Puerto Rico, Concordado, Habana, 1879, pág. 19. Esta disposición se remonta al Art. 78 del Código de 1860 y a los Arts. 113 y 114 del Código de 1823.


(5)Muy pocos estados norteamericanos, entre ellos Montana, Nueva York, Minnesota, Idaho y Dakota del Norte tienen estatutos similares al de California y el nuestro. El tratamiento federal del problema es totalmente distinto. Blockburger v. United States, 284 U.S. 299 (1932); Gore v. United States, 357 U.S. 386 (1958); Harris v. United States, 359 U.S. 19 (1959); Yancy v. United States, 362 U.S. 389 (1960). Comment, Multiple Offenses and Multiple Penalties under the Federal Narcotics Law, 28 U. Chi. L. Rev. 308 (1961). El enfoque representado por Blockburger y su progenie ha sido criticado con severidad, Caraway, Sentencing Reform, in Multiple Offense Cases: Judicial and Legislative Avenues, 7 Conn. L. Rev. 257 (1975); Comment, Consecutive Sentences in Single Prosecutions: Judicial Multiplication of Statutory Penalties, 67 Yale L.J. 916, 924 et seq. (1958). El propuesto Código Penal federal rechaza la decisión de Blockburger de permitir castigos múltiples en ciertas situaciones donde éstos se rechaza-rían en California, Caraway, op. cit., 282-283. El Código Penal Modelo preparado por el Instituto Americano del Derecho se aparta también de la solución federal, haciéndose claro eco en muchos particulares de teorías civilistas. Silving, Helen, Criminal Justice, 1971, vol. 1, págs. 519-520.


(6) Véanse: Blockburger v. United States, 284 U.S. 299 (1932); Comment, The Protection from Múltiple Trials, 11 Stan. L. Rev. 735, 743-745 (1959).


(7) Para la historia de este desarrollo hasta 1959, antes de la decisión de Neal v. State, 357 P.2d 839 (Cal. 1960), véase el artículo citado en la nota anterior.


(8)En Neal, el acusado intentó asesinar a un matrimonio, incendiando su dormitorio y causándoles graves quemaduras a ambos. El Tribunal anuló la condena que se le impuso por incendio malicioso, pero validó su castigo por dos cargos separados de intento para cometer asesinato.


(9) Según los casos citados, el hecho de que se impusieran penas con-currentes no salva la prohibición contra castigos múltiples. Véase además People v. Bailey, 113 Cal. Rptr. 514 (App. 1974).